Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 08/11/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2016/0163826 A1).
Regarding independent claim 1: Cheng teaches (e.g., Figs. 1-15, different views and manufacturing steps of the same embodiment; see [0029]) a fin field-effect transistor ([0030]: 100) comprising: 

a channel ([0033]: the portion of the fin 12 covered by the dummy gate 16) formed in a predetermined region of the substrate; 
a gate ([0003] and [0033]-[0034], the dummy gate is ) formed in a predetermined region of the channel; 
source/drain regions ([0040]: 50) formed at both sides of the channel along side surfaces of the channel on the substrate (inherent layout of source/drain and channel of the transistor, source/drain regions are formed at both sides of the channel along side surfaces of the channel on the substrate); and
an insulating layer ([0035] and [0040]: 20) formed between the gate and the source/drain regions on an upper portion of the channel (from bottom up view, the insulating layer 20 is between the gate 16 and the source/drain regions on an upper portion of the channel), so as to wrap the channel (insulating layer 20 wrap the channel on the upper portion on the channel), 
wherein a maximum width ratio (W1/W2) of a width W2 of each of the source/drain regions to a width W1 of the channel is 1 based on a width direction (Y-axis direction, width) of the channel.

Alternatively, in the case the dummy gate does not satisfy the limitation of gate, claim 1 is further rejected including a replacement gate process as taught by Wu et al. US 20150162445 A1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0163826 A1) in view of Wu et al. (US 2015/0162445 A1).
Regarding independent claim 1: Cheng teaches (e.g., Figs. 1-15, different views and manufacturing steps of the same embodiment; see [0029]) a fin field-effect transistor ([0030]: 100) comprising: 
a substrate ([0030]: substrate 10 is either bulk or semiconductor-on-insulator SOI, [0031]); 
a channel ([0033]: the portion of the fin 12 covered by the dummy gate 16) formed in a predetermined region of the substrate; 
a gate ([0003] and [0033]-[0034], the dummy gate is ) formed in a predetermined region of the channel; 

an insulating layer ([0035] and [0040]: 20) formed between the gate and the source/drain regions on an upper portion of the channel (from bottom up view, the insulating layer 20 is between the gate 16 and the source/drain regions on an upper portion of the channel), so as to wrap the channel (insulating layer 20 wrap the channel on the upper portion on the channel), 
wherein a maximum width ratio (W1/W2) of a width W2 of each of the source/drain regions to a width W1 of the channel is 1 based on a width direction (Y-axis direction, width) of the channel.
Although, Cheng does not expressly teach a gate, Wu does disclose a gate, as shown below:
Wu teaches (e.g., Figs. 3-4b, [0048]: FIG. 4a illustrates a cross sectional image 400a of a finfet device formed according to method 300) a fin field-effect transistor comprising a dummy gate ([0041]-[0042]), 
Wu further teaches a gate ([0048]-[0049]: 212c).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the gate region of Cheng, the gate as taught by Wu, for the benefit of effectively operating the transistor and better controlling the turn on voltage by tuning the work function of the metal gate for the desired threshold voltage for the specific electrical characteristic of the transistor.
Regarding claim 2: Cheng and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the insulating layer includes one or more insulating materials selected from the group consisting of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                    l
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                    f
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                    r
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                    i
                                
                                
                                    3
                                
                            
                            
                                
                                    N
                                
                                
                                    4
                                
                            
                        
                    , perovskite oxide, and a combination thereof ([0035]: silicon nitride,                         
                            
                                
                                    S
                                    i
                                
                                
                                    3
                                
                            
                            
                                
                                    N
                                
                                
                                    4
                                
                            
                        
                    ).
Regarding claim 3: Cheng and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the substrate includes silicon, germanium, tin, compounds of Group III to Group V, and a hetero-combined material (Cheng: [0031]: silicon).
Regarding claim 4: Cheng and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the substrate is doped with one or more n-type doping materials selected from among P, As, and Sb or one or more p-type doping materials selected from among B, BF2, Al, and Ga (Cheng: [0040]: substrate is doped with p-type dopant e.g., boron, (B)). 
Regarding claim 5: Cheng and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
Cheng as modified by Wu teaches that the gate is a polysilicon gate or a replacement metal gate (Wu: [0048]-[0049]: the gate 212c is replacement metal gate; step 302 through steps 310, see [0041] and [0045]). 
Regarding claim 7: Cheng and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0163826 A1) in view of Wu et al. (US 2015/0162445 A1) as applied above and further in view of Wang et al. (US 2015/0044842 A1).
Regarding claim 6: Cheng and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends.
Cheng as modified by Wu does not expressly teach that a metal silicide layer is formed on upper portions of the source/drain regions so as to wrap the upper portions of the source/drain regions.
Wang teaches (e.g., Figs.1-9) a fin field-effect transistor comprising source/drain regions ([0020]: 42), 
Cheng further teaches a metal silicide layer ([0021]: 44) is formed on upper portions of the source/drain regions ([0020]: 42) so as to wrap the upper portions of the source/drain regions ([0020]-[0023]: the metal silicide layer 44 wraps the upper portions of the source/drain regions 42).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the source drain region of Cheng as modified by Wu, the metal silicide layer formed on upper portions of the source/drain regions so as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826